Case 1:18-cv-00329-MAC-KFG Document 11 Filed 10/27/20 Page 1 of 2 PageID #: 206




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 JAMES ERIC LOFTEN,                                §
                                                   §
                 Petitioner,                       §
                                                   §
 versus                                            §    CIVIL ACTION NO. 1:18-CV-329
                                                   §
 DIRECTOR, TDCJ-ID,                                §
                                                   §
                 Respondent.                       §

       MEMORANDUM ORDER OVERRULING OBJECTIONS AND ADOPTING
         THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          James Eric Loften, proceeding pro se, filed this petition for writ of habeas corpus pursuant

 to 28 U.S.C. § 2254. The court previously referred this matter to the Honorable Keith F. Giblin,

 United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws

 and orders of the court. The magistrate judge has submitted a Report and Recommendation of

 United States Magistrate Judge recommending the petition be dismissed without prejudice for lack

 of subject-matter jurisdiction.

          The court has received the Report and Recommendation of United States Magistrate Judge,

 along with the record, pleadings, and all available evidence. Petitioner filed objections to the

 Report and Recommendation.

          The court has conducted a de novo review of the objections in relation to the pleadings and

 the applicable law. After careful consideration, the court is of the opinion the objections are

 without merit. As the magistrate judge correctly concluded petitioner is not in custody as a result

 of the criminal case challenged in the petition, the court lacks subject-matter jurisdiction over the

 petition.

                                               ORDER

          Accordingly, the objections filed by petitioner are OVERRULED. The findings of fact

 and conclusions of law of the magistrate judge are correct and the report of the magistrate judge

 is ADOPTED. A final judgment will be entered dismissing the petition.
Case 1:18-cv-00329-MAC-KFG Document 11 Filed 10/27/20 Page 2 of 2 PageID #: 207



        In addition, the court is of the opinion petitioner is not entitled to a certificate of

 appealability. An appeal from a final judgment denying habeas relief may not proceed unless a

 certificate of appealability is issued. See 28 U.S.C. § 2253. The standard for a certificate of

 appealability requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

 that he would prevail on the merits. Rather, he must demonstrate that the issues raised in the

 petition are subject to debate among jurists of reason, that a court could resolve the issues in a

 different manner, or that the questions presented are worthy of encouragement to proceed further.
 See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate of appealability

 should be resolved in favor of the petitioner, and the severity of the penalty may be considered in

 making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        In this case, the petitioner has not shown that the issue of whether the court lacks subject-

 matter jurisdiction over this petition is subject to debate among jurists of reason. The factual and

 legal questions raised by petitioner have been consistently resolved adversely to his position and

 the questions presented are not worthy of encouragement to proceed further. As a result, a

 certificate of appealability shall not issue in this matter.



          Signed this date
          Oct 27, 2020




                                                    2
